Case 2:18-cv-07241-CAS-PLA Document 141-12 Filed 07/02/21 Page 1 of 12 Page ID
                                  #:5440
Case 2:18-cv-07241-CAS-PLA Document 141-12 Filed 07/02/21 Page 2 of 12 Page ID
                                  #:5441
Case 2:18-cv-07241-CAS-PLA Document 141-12 Filed 07/02/21 Page 3 of 12 Page ID
                                  #:5442
Case 2:18-cv-07241-CAS-PLA Document 141-12 Filed 07/02/21 Page 4 of 12 Page ID
                                  #:5443
Case 2:18-cv-07241-CAS-PLA Document 141-12 Filed 07/02/21 Page 5 of 12 Page ID
                                  #:5444
Case 2:18-cv-07241-CAS-PLA Document 141-12 Filed 07/02/21 Page 6 of 12 Page ID
                                  #:5445
Case 2:18-cv-07241-CAS-PLA Document 141-12 Filed 07/02/21 Page 7 of 12 Page ID
                                  #:5446
Case 2:18-cv-07241-CAS-PLA Document 141-12 Filed 07/02/21 Page 8 of 12 Page ID
                                  #:5447
Case 2:18-cv-07241-CAS-PLA Document 141-12 Filed 07/02/21 Page 9 of 12 Page ID
                                  #:5448
Case 2:18-cv-07241-CAS-PLA Document 141-12 Filed 07/02/21 Page 10 of 12 Page ID
                                   #:5449
Case 2:18-cv-07241-CAS-PLA Document 141-12 Filed 07/02/21 Page 11 of 12 Page ID
                                   #:5450
Case 2:18-cv-07241-CAS-PLA Document 141-12 Filed 07/02/21 Page 12 of 12 Page ID
                                   #:5451
